DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   JOSE LUIS SOSA HERNANDEZ,
                            Appellant,

                                     v.

                 JETRO RESTAURANT DEPOT, LLC,
                           Appellee.

                              No. 4D21-2272

                               [July 7, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No.
062019CA015830AXXXXCE.

  Althea Bryan Farr and Thomas L. Hunker of Hunker Appeals, Fort
Lauderdale, for appellant.

  Jedidiah Vander Klok of Kennedys CMK LLP, Miami, for appellee.

PER CURIAM.

  Affirmed.

GERBER, LEVINE and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.